United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, WYLIE POST
OFFICE, Wylie, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0603
Issued: November 10, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 8, 2021 appellant filed a timely appeal from a January 22, 2021 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 As more than 180 days
has elapsed from OWCP’s last merit decision, dated July 16, 2020, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

Appellant also indicated that she was appealing from an April 10, 2020 OWCP decision. The Board notes that
there is no April 10, 2020 decision of record.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 3, 2015 appellant, then a 48-year-old rural carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained carpal tunnel syndrome (CTS) caused by factors of
her federal employment including casing, holding and delivering mail. She first became aware of
the condition and its relationship to her federal employment on January 1, 2013. After initially
denying the claim, OWCP accepted right CTS, radial styloid tenosynovitis, and bilateral other
synovitis and tenosynovitis. It later expanded the acceptance of appellant’s claim to include a
lesion of the ulnar nerve of the left upper limb and olecranon bursitis of the right elbow.
Electromyography (EMG) diagnostic and motor nerve conduction velocity (NCV) test
results dated March 17, 2016 demonstrated bilateral abnormalities in the median nerve/abductor
pollicis brevis on the right and left distal to the wrists, bilateral neuropathy of the wrists involving
the median nerve, prolonged distal latency and decreased amplitude of the bilateral median motor
nerves, and prolonged latency in the left median sensory nerve with decreased amplitude in the
right median and ulnar sensory nerves.
On October 13, 2016 appellant underwent OWCP-approved left ulnar nerve
decompression and open carpal tunnel release.
In an attending physician’s report (Form CA-20) dated April 4, 2017, Dr. Cynthia
Goodman, Board-certified in physical medicine and rehabilitation, diagnosed right CTS, right
radial styloid tenosynovitis, bilateral other synovitis and tenosynovitis, a left lesion of the ulnar
nerve, and olecranon bursitis of the right elbow. In an accompanying duty status report (Form
CA-17) of even date, she advised that appellant would be off work from April 4 through 20, 2017.
OWCP received another Form CA-20 from Dr. Goodman dated June 15, 2017 containing the same
diagnoses.
On June 8, 2017 appellant underwent OWCP-approved right open carpal tunnel release
and right ulnar nerve decompression at the elbow.
OWCP continued to receive duty status reports (Forms CA-17) from Dr. Goodman wherein
she related appellant’s work status.
On September 10, 2018 appellant filed a claim for compensation (Form CA-7) for a
schedule award.
In a report dated July 25, 2018, Dr. Rory L. Allen, an osteopath and family medicine
specialist, found that appellant’s date of maximum medical improvement (MMI) was July 25, 2018
and, referring to the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides)3, calculated a total left upper extremity impairment
of 12 percent and a total right upper extremity impairment of 11 percent.
On April 10, 2019 OWCP referred the record, including a statement of accepted facts, to
Dr. David J. Slutsky, a Board-certified orthopedic surgeon serving as a district medical adviser
3

A.M.A., Guides (6 th ed. 2009).

2

(DMA), to review Dr. Allen’s July 5, 2018 report and to determine appellant’s percentage of
permanent impairment and date of MMI. In a report received May 21, 2019, Dr. Slutsky reviewed
the medical record, including Dr. Allen’s July 25, 2018 report. Referring to the sixth edition of
the A.M.A., Guides, he calculated appellant’s total left upper extremity impairment as two percent
and her total right upper extremity impairment as eight percent. Dr. Slutsky explained why his
impairment ratings differed from the rating of Dr. Allen and found that appellant’s date of MMI
was July 25, 2018.
By report dated September 25, 2019, Dr. Allen replied to Dr. Slutsky’s May 21, 2019
report, attaching an amended impairment rating report that maintained the earlier calculations of
11 percent total right upper extremity permanent impairment and 12 percent total left upper
extremity permanent impairment.
On February 26, 2020 OWCP requested an addendum report from Dr. Slutsky to respond
to Dr. Allen’s September 25, 2019 report. On April 10, 2020 Dr. Slutsky rendered an addendum
report, noting that his reliance on postoperative electrodiagnostic studies to calculating an
impairment rating for nerve entrapment was not in conformance with the sixth edition A.M.A.,
Guides. He corrected QuickDASH scores from his earlier report and calculated total right upper
extremity permanent impairment of eight percent and total left upper extremity permanent
impairment of two percent. The date of MMI remained July 25, 2018.
By decision dated July 16, 2020, OWCP granted appellant a schedule award for eight
percent permanent impairment of the right upper extremity and two percent permanent impairment
of the left upper extremity. The award ran from July 25, 2018 through February 28, 2019.
On August 7, 2020 appellant requested a change of address.
Appellant resubmitted the March 17, 2016 EMG/NCV diagnostic study. She resubmitted
CA-17 forms dated April 4 and June 15, 2017, October 1 and 29 and November 26, 2018, and
January 23 and February 25, 2019. Appellant also resubmitted CA-20 forms from Dr. Goodman
dated April 4 and June 15, 2017.
On October 25, 2020 appellant requested reconsideration of OWCP’s July 16, 2020
schedule award decision.
On November 20, 2020 appellant informed OWCP of her address change and her correct
date of birth.
By decision dated January 22, 2021, OWCP denied appellant’s request for reconsideration.
It found that the medical evidence received since the July 16, 2020 decision were repetitious and
that her notes about her address change and birthdate were irrelevant to the underlying issue of
permanent impairment.

3

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application. 4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. 6 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 7 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits. 8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s October 25, 2020 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. Addition ally, the Board
finds that it did not advance a relevant legal argument not previously considered by OWCP.
Consequently, appellant is not entitled to further review of the merits of her claim based on either
the first or second above-noted requirements under 20 C.F.R. § 10.606(b)(3).
In support of her reconsideration request, appellant resubmitted a March 17, 20216
EMG/NCV diagnostic study. She also resubmitted CA-17 forms dated April 4 and June 15, 2017,
October 1 and 29 and November 26, 2018, and January 23 and February 25, 2019. Additionally,
appellant resubmitted CA-20 forms from Dr. Goodman dated April 4 and June 15, 2017. The
4

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
5

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
6

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
7

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

4

Board finds that, as these reports were duplicative of evidence of record and previously considered
by OWCP, they did not constitute relevant and pertinent new evidence. 9 As such, they do not
constitute a basis for merit review of appellant’s claim based on the third requirement under 20
C.F.R. § 10.606(b)(3).
Appellant also submitted a request for a change of address and noted her correct birth date.
The underlying issue in this case is whether she has met her burden of proof to establish entitlement
to an increased schedule award for the right and left upper extremities. That is a medical issue
which must be addressed by relevant and pertinent new medical evidence. 10 While the request for
a change of address and the note that appellant’s birth date was incorrect, were not previously of
record, they are irrelevant to the underlying issue in this case. The Board has held that the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case. 11 As appellant failed to provide relevant and pertinent new
evidence, she is not entitled to a merit review based on the third requirement under 20 C.F.R.
§ 10.606(b)(3).
The Board, accordingly, finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

9

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case. See T.W., Docket No. 18-1088 (issued February 14, 2019); A.R., Docket No.
17-1504 (issued May 25, 2018); Eugene F. Butler, 36 ECAB 393, 398 (1984).
10

See Bobbie F. Cowart, 55 ECAB 746 (2004).

11

A.J., Docket No. 20-0926 (issued January 26, 2021); Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew
Diekemper, 31 ECAB 224 (1979).

5

ORDER
IT IS HEREBY ORDERED THAT the January 22, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

